            4:19-bk-13318 Doc#: 11 Filed: 07/08/19 Entered: 07/08/19 16:48:50 Page 1 of 8


                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF ARKANSAS
                                              LITTLE ROCK DIVISION

Debtor(s)             EDGAR & LESLI KIRKDOFFER                                               Case No. 4:19-13318

                                                Arkansas Chapter 13 Plan
                                                    (Local Form 13-1)
___________________________________________________________________________________________________________

 Original Plan              Amended Plan               For an amended plan, all applicable provisions must be repeated
                                                       from the previous plan(s). Provisions may not be incorporated by
                                                       reference from previously filed plan(s).

                                                       List below the sections of the plan that have been changed:
                                                       _________________________________________________________________

                                                       State the reason(s) for the amended plan, including any changes of circumstances
                                                       below. If creditors are to be added, please complete Addendum A as well as file
                                                       any appropriate amended schedules.
                                                       ________________________________________________________________

                                                       ________________________________________________________________

                                                       The Amended Plan is filed:           Before confirmation
                                                                                            After confirmation
 Part 1: Notices
 To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form
               does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules
               and judicial rulings may not be confirmable.

                Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should be
                filed to reflect service in compliance Fed. R. Bankr. P. 2002.

 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read
               this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney,
               you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
               attorney must file a written objection to confirmation with the United States Bankruptcy Court either electronically (if filer
               is approved for electronic filing) or at the following addresses:

                     For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions):
                      United States Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                     For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana Divisions):
                      United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                The objection should be filed consistent with the following timelines:

                      Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                      concluded.

                      Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting): Within
                      the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the plan.

                      Amended plan: Within 21 days after the filing of the amended plan.


              The court may confirm this plan without further notice if no objection to confirmation is timely filed.
         Debtor(s) _____________________________
          4:19-bk-13318    Doc#: 11 Filed: 07/08/19 Entered: Case No. _______________
                                                             07/08/19 16:48:50 Page 2 of 8

  The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
  includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will
  be ineffective if set out later in the plan.
         A limit on the amount of a secured claim, set out in Section 3.4, which may
   1.1                                                                                            Included        Not included
         result in a partial payment or no payment at all to the secured creditor.
   1.2 Nonstandard plan provisions, set out in Part 8.                                                   Included          Not included


 Part 2: Plan Payments and Length of Plan
  2.1 The debtor(s) will make regular payments to the trustee as follows:
    Inapplicable portions below need not be completed or reproduced.
    Original plan: The debtor(s) will pay $775.00 per month to the trustee. The plan length is 60 months.

  2.2    Payments shall be made from future income in the following manner:
         Name of debtor Edgar Lee Kirkdoffer and Lesli Rebecca Kirkdoffer

                 Direct pay of entire plan payment or ________ (portion of payment) per month.


  2.3    Income tax refunds.
             Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.
             Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
         return and will turn over to the trustee all income tax refunds received during the plan term.

          Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each income
       tax return filed during the plan term within 14 days of filing.
        ____________________________________________________________________________________________________
       ____________________________________________________________________________________________________
  2.4 Additional payments.
          None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
       ____________________________________________________________________________________________________
 Part 3: Treatment of Secured Claims
  3 . 1 Adequate Protection Payments.
             None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
             The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
         indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
         by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
         adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
         adequate protection payments will be limited to funds available.
                Creditor and last 4                                          Monthly
                                           Collateral                                                     To be paid
           digits of account number                                          payment amount
           Portfolio Recovery              2016 Dodge Ram 1500 $100.00                                       Preconfirmation
                                                                                                             Postconfirmation
  3 . 2 Maintenance of payments and cure of default (long term-debts, including debts secured by real property that debtor(s)
        intend to retain).
            None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
            The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, including any
        changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed
        either by the trustee or directly by the debtor(s), as specified below. The debtor(s) will resume payments to the creditors upon
        completion of the plan, pursuant to the terms of the respective agreements. Any existing arrearage will be paid in full through
        disbursements by the trustee, with interest, if any, at the rate stated.

        The current contractual installment payments for real estate may be increased or decreased, and the plan payment increased, if
        necessary, based upon information provided by the creditor and upon the absence of objection from the debtor(s) under applicable
        rules. Unless otherwise ordered by the court, the amounts listed on a filed and allowed proof of claim will control over any contrary
        amounts listed below as to the current installment payment and arrearage amount. If relief from the automatic stay is ordered
        as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
        paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the
        plan.
                                                                       Monthly                                               Interest rate,
           Creditor and last                           Monthly                            Estimated        Monthly
                                                                       installment                                           if any, for
           4 digits of          Collateral             installment                        arrearage        arrearage
                                                                       payment                                               arrearage
           account number                              payment                            amount           payment
                                                                       disbursed by                                          payment
           Home Point           5420 Chateau $1145.18                     Debtor(s)       n/a              n/a
                                Conway,         AR                        Trustee

Arkansas Plan Form - 8/18                                                                                                            Page 2
        Debtor(s) _____________________________
         4:19-bk-13318    Doc#: 11 Filed: 07/08/19 Entered: Case No. _______________
                                                            07/08/19 16:48:50 Page 3 of 8


                                 72034

  3.3 Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).
          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
  3.4 Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
      modification of undersecured claims.
          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
      The remainder of this paragraph will be effective only if there is a check in the box “included” in § 1.1.
          The debtor(s) request that the court determine the value of the collateral securing the claims as listed below. For each non-
      governmental secured claim listed below, the debtor(s) state that the value of the collateral securing the claim should be as set
      out in the column headed Value of collateral. For secured claims of governmental units, unless otherwise ordered by the court,
      the value of the collateral securing the claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over
      any contrary amount listed below.
      Secured claims will be paid the lesser of the amount of the claim or the value of the collateral with interest at the rate stated
      below. The portion of any allowed claim that exceeds the value will be treated as an unsecured claim under Part 5 of this plan. If
      the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
      as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the claim amounts listed on a filed and
      allowed proof of claim will control over any contrary amount listed below, except as to value, interest rate and monthly payment.
      The holder of any claim listed below as having value in the column headed Value of collateral will retain the lien on the property
      interest of the debtor(s) or the estate(s) until the earlier of: (a) payment of the underlying debt determined under nonbankruptcy
      law, or (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the
      creditor.

          Creditor and last 4                                       Debt/                                                           Estimated
                                                      Purchase                         Value      of    Interest     Monthly
          digits of account Collateral                              estimated                                                       unsecured
                                                      date                             collateral       rate         payment
          number                                                    claim                                                           amount
          Portfolio              2016 Dodge           11/2015       $34,800.00         $34,800.00       5%           $656.72
          Recovery               Ram 1500
           None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

  3.6 Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment in
      the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
      completed.
  Part 4: Treatment of Fees and Priority Claims
  4.1  General.
       Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition interest.
  4.2 Trustee’s fees.
       The trustee’s fees are governed by statute and may change during the course of the case.
  4.3 Attorney’s fees.
       The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
       approved by the court:
            Amount paid to attorney prior to filing: $0
            Amount to be paid by the trustee:            $4,000 + $54 mailing costs
            Total fee requested:                         $4,054.00
      Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from funds
      paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of the total
      disbursed to creditors each month provided in the application approved by the court.

             The initial fee and percentage rate requested in the application are $1,500 and 25%, respectively.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.

        Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be paid in full in
        accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units, the categorization
        of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any contrary amounts unless
        otherwise ordered by the court.
  4.5   Domestic support obligations.
            None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
        The name(s) and address(es) of the holder of any domestic support obligation are as follows. See 11 U.S.C. §§ 101(14A) and
        1302(b)(6). ***If joint debtors, indicate which debtor has a domestic support obligation.***


 Part 5: Treatment of Nonpriority Unsecured Claims
  5.1   Nonpriority unsecured claims.
Arkansas Plan Form - 8/18                                                                                                                Page 3
        Debtor(s) _____________________________
         4:19-bk-13318    Doc#: 11 Filed: 07/08/19 Entered: Case No. _______________
                                                            07/08/19 16:48:50 Page 4 of 8

        Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7 case.
        Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated below. For
        above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool (monthly disposable
        income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable income pool based on the
        following circumstances: _________________________________________________________________________________
        _____________________________________________________________________________________________________
            A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of all
        other classes of claims; or
            Other. Please specify _____________________________________________.
  5.2   Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.
            None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

  5.3   Maintenance of payments and cure of any default on nonpriority unsecured claims.
          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6: Contracts, Leases, Sales and Postpetition Claims
  6.1   Executory Contracts and Unexpired Leases.
           None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
        The executory contracts and unexpired leases listed below are assumed or rejected as indicated.

  6.2 Sale of assets.
           None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.
           None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.
           The following claims are to be paid directly to the creditor by the debtor(s) and not by the trustee. These claims include home
      mortgage, lease payments, and debts actually being paid by a party other than the debtor(s) (who is liable for the debt) from
      property that is not property of the estate.
                                                                                    Description of property/nature of
         Creditor                               Payment to be paid by
                                                                                    obligation
         Home Point                                 Debtor(s)                       5420 Chateau Conway, AR 72034
                                                    Other _______________
  6.4 Postpetition claims.
          None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.
          Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the creditor
      elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims arose before
      the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any unpaid balance
      of such claim may be subject to discharge.

 Part 7: Vesting of Property of the Estate
  7.1   Property of the estate will vest in the debtor(s) upon:
           plan confirmation.
           entry of discharge.
           other: _________________________________________________________
 Part 8: Nonstandard Plan Provisions
           None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
        Under Bankruptcy Rule 3015.1(c), nonstandard provisions must be set forth below. A nonstandard provision
        is a provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set
        out elsewhere in this plan are ineffective.


 Part 9: Signatures
        By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an
        attorney, certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
        those contained in plan form used in the Eastern and Western Districts of Arkansas, other than any
        nonstandard provisions included in Part 8.

                  /s/ Kent Pray
                  _____________________________________                       Date July 8, 2019
                  Signature of Attorney for Debtor(s)

                                       Addendum A – For Amended Plans

                 Listing of Additional Creditors and Claims for Plan Purposes
Arkansas Plan Form - 8/18                                                                                                         Page 4
        Debtor(s) _____________________________
         4:19-bk-13318    Doc#: 11 Filed: 07/08/19 Entered: Case No. _______________
                                                            07/08/19 16:48:50 Page 5 of 8

Note: While additional creditors may be listed on Addendum A, the debtor(s) also must file amended schedules as
appropriate.
A.1     Prepetition Nonpriority Unsecured Claims.
    The following are creditors with prepetition nonpriority unsecured claims that are added to the plan. These creditors
    will be provided treatment as described in Part 5.1 of the plan.


A.2     Postpetition Nonpriority Unsecured Claims.
    The following are creditors with postpetition nonpriority unsecured claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6)
    that are added to the plan by the debtor(s). The creditors listed below are entitled to participate in the debtor(s)’
    bankruptcy case at the election of the creditor.
    A creditor may elect to participate in the plan by filing a proof of claim for the postpetition claim. The claim
    will be treated as though the claim arose before the commencement of the case and will be provided treatment
    as described in Part 5.1 of the plan. Upon completion of the plan and case, any unpaid balance of such claim
    may be subject to discharge.




                                 CERTIFICATE OF MAILING
    I, the undersigned, hereby certify that copies of the foregoing notice and attached Plan have been mailed or provided
through ECF to the following:


    Legal Division                      Internal Revenue Service
    Employment Security Div.                PO Box 7346
    P. O. Box 2981                      Philadelphia, PA 19101
    Little Rock, AR 72203

    Legal Division
    Dept. of Finance & Admin.
    P.O. Box 1272
    Little Rock, AR 72203


    U. S. Attorney
    Eastern District
    P. O. Box 1229
    Little Rock, AR 72203

    Jack W. Gooding
    Chapter 13 Standing Trustee
    P.O. Box 8202
    Little Rock, AR 72221-8202
    (ECF)

    Portfolio Recovery, LLC
    300 Spring Bld, Ste 900
    300 S. Spring
    Little Rock, AR 72201


Arkansas Plan Form - 8/18                                                                                           Page 5
        Debtor(s) _____________________________
         4:19-bk-13318    Doc#: 11 Filed: 07/08/19 Entered: Case No. _______________
                                                            07/08/19 16:48:50 Page 6 of 8

and to all creditors whose names and addresses are set forth below:

Dated: July 8, 2019




                        \s\ Kent Pray
                        _________________________
                        Kent Pray, Bar No. 91228
                        Christian W. Frank, Bar No. 01219
                        PRAY LAW FIRM, P.A.
                        P. O. Box 94224
                        N. Little Rock, AR 72190
                        (501) 771-7733




                              Avant
                              640 N. Lasalle Dr., Ste. 535
                              Chicago, IL 60654
                              Baptist Health
                              3333 Springhill Dr.
                              North Little Rock, AR 72117
                              Baptist Health
                              PO Box 25748
                              Little Rock, AR 72221
                              Best Egg
                              PO Box 3999
                              Saint Joseph, MO 64503
                              CACH
                              124 W Capitol Ave
                              Suite 1900
                              Little Rock, AR 72201
                              Capital One
                              PO Box 60599
                              City of Industry, CA 91716-0599
                              Cavalry SPV I, LLC as assignee of Synchrony Bank
                              500 Summit Lake Drive, Ste 400
                              Valhalla, NY 10595
                              Collection Service
                              PO Box 7545
                              Little Rock, AR 72217



Arkansas Plan Form - 8/18                                                                   Page 6
       Debtor(s) _____________________________
        4:19-bk-13318    Doc#: 11 Filed: 07/08/19 Entered: Case No. _______________
                                                           07/08/19 16:48:50 Page 7 of 8


                            Conway Anesthesiology
                            2425 Prince St/Ste 4
                            Conway, AR 72034
                            Conway Regional Med Center
                            PO Box 9665
                            Conway, AR 72033
                            Credit One
                            P. O. Box 60500
                            City Of Industry, CA 91716
                            Cross River Bank
                            885 Teaneck Rd.
                            Teaneck, NJ 07666
                            Fedloan Servicing
                            PO Box 530210
                            Atlanta, GA 30353
                            Fresh View Solutions
                            PO Box 172285
                            Denver, CO 80217-2285
                            Home Point Financial Corp.
                            PO Box 790309
                            Saint Louis, MO 63179-0309
                            Home Point Financial Corporation
                            c/o Sottile & Barile, LLC
                            394 Wards Corner Road, Suite 180
                            Loveland, OH 45140
                            Lending Club
                            71 Stevenson/Ste 300
                            San Francisco, CA 94105
                            LendingClub
                            Dept. #34268
                            PO Box 39000
                            San Francisco, CA 94139
                            Lowes
                            P.O. Box 530914
                            Atlanta, GA 30353-0914
                            LVNV Funding, LLC
                            Resurgent Capital Services
                            PO Box 10587
                            Greenville, SC 29603-0587
                            Merrick Bank
                            P.O.Box 9201
                            Old Bethpage, NY 11804


Arkansas Plan Form - 8/18                                                                  Page 7
       Debtor(s) _____________________________
        4:19-bk-13318    Doc#: 11 Filed: 07/08/19 Entered: Case No. _______________
                                                           07/08/19 16:48:50 Page 8 of 8


                            Michael Stanton MD
                            PO Box 9201
                            Old Bethpage, NY 11804
                            MSCB
                            P.O. Box 1567
                            Paris, TN 38242
                            Portfolio Recovery
                            PO Box 12914
                            Norfolk, VA 23541
                            PRA Receivables Management, LLC
                            PO Box 41021
                            Norfolk, VA 23541
                            Radiology Associates
                            PO Box 8802
                            Little Rock, AR 72231-8801
                            Radiology Consultants
                            P. O. Box 55510
                            Little Rock, AR 72215
                            SYNCB/Care Credit
                            PO Box 965036
                            Orlando, FL 32896
                            Synchrony Bank/Belk
                            c/o Midland Credit Mgmt
                            P O Box 60578
                            Los Angeles, CA 90060-0578
                            Velocity Investments
                            P O Box 788
                            Wall, NJ 07719
                            Vital Recovery Services
                            PO Box 923748
                            Norcross, GA 30010-3748
                            Walmart
                            P.O.Box 960024
                            Orlando, FL 32896-0024
                            Webbank/Freshstart
                            6250 Ridgewood Rd
                            St Cloud, MN 56303




Arkansas Plan Form - 8/18                                                                  Page 8
